Citation Nr: 1708283	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for tingling and numbness of the right upper extremity, to include carpal tunnel syndrome, to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served in the United States Navy Reserve and had periods of active duty from January 1991 to May 1991 and from November 2002 to September 2004.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his May 2012 substantive appeal, the Veteran requested a hearing at a local VA office.  Subsequently, in a November 2013 statement, the Veteran withdrew his request.  Accordingly, the Board finds that his hearing request has been withdrawn. See 38 C.F.R. § 20.704(d), (e).

In January 2015 and February 2016, this matter was remanded by the Board for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA peripheral nerves conditions examination in June 2015.  In a July 2015 VA examination report, the examiner noted that the Veteran was referred to a neurologist for an EMG study of the upper extremities.  He indicated that a July 2015 EMG did not show any denervation changes.  It was also noted that the report had not been copied into the VA Computerized Patient Record System (CPRS) yet, but the neurologist found no electrophysiological evidence of carpal tunnel syndrome, ulnar nerve compression, or cervical radiculopathy.    

In the February 2016 remand, the Board directed the AOJ to secure any VA medical records from the VA healthcare system, to specifically include the EMG results associated with the June 2015 VA examination, and to afford the Veteran another VA examination to determine the nature and etiology of the reported numbness and tingling of the Veteran's right upper extremity.  

Pursuant to the remand directives, the Veteran was afforded another VA peripheral nerves conditions examination in May 2016.  The May 2016 VA examiner also referenced the July 2015 EMG study in her examination report.  

Nevertheless, a copy of the July 2015 EMG report has not yet been associated with the record.  Rather, in a June 2016 response to requests from the Appeals Management Center (AMC) in April 2016, May 2016, and June 2016, the St. Louis VA Medical Center indicated that a thorough search of their systems of records revealed that they had no records responsive to the request for EMG results associated with the June 2015 VA examination.  However, it is unclear as to what measures were used by the St. Louis VA Medical Center to search for the medical records and whether the records may be found in CAPRI or the VistA Imaging System.  Notably, although it is unclear as to where the report was found, the June 2015 EMG testing results were clearly reviewed by the June 2015 and May 2016 VA examiners.  Therefore, a remand is necessary to ensure that this outstanding record is obtained in compliance with the prior remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the July 2015 EMG report identified in the June 2015 and May 2016 VA examination reports.  All appropriate steps should be taken and documented, to include a search CAPRI and the VistA Imaging System.  If all available records from CAPRI and VistA have already been associated with the claims file, the AOJ should note this in the claims file.

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

